Citation Nr: 0725856	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as spinal stenosis.

2.  Entitlement to an rating in excess of 30 percent for 
residuals of removal of the veteran's spleen.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 as a 
result of a May 2004 VA x-ray procedure resulting in 
additional back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1934 to April 
1938.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied entitlement to service connection 
for spinal stenosis, denied entitlement to TDIU, denied 
entitlement to compensation under 38 U.S.C.A. § 1151, and 
continued the veteran's 30 percent evaluation for residuals 
of removal of his spleen.  The veteran perfected a timely 
appeal of these determinations to the Board. 

In November 2006, the veteran withdrew his request for an RO 
hearing.  

In March 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that any of the veteran's low back disabilities, to include 
lumbosacral spine disc herniation, degenerative disc disease 
of the lumbosacral spine, spinal stenosis, and bilateral 
lower extremity neuropathy, had their onset during service or 
within one year of service, or that such disorders are 
otherwise related to a disease or injury of service origin.

2.  The veteran's service-connected residuals of spleen 
removal have not been clinically shown to currently involve 
complications such as systemic infections with encapsulated 
bacteria; the veteran's current 30 percent rating is 
protected under the provisions of 38 C.F.R. § 3.951(b), even 
though it exceeds the maximum 20 percent allowable under the 
Diagnostic Code 7706.

3.  The veteran fails to meet the percentage criteria for a 
TDIU due to service-connected disabilities; the medical 
evidence does not show that the veteran is unemployable 
solely by reason of his service-connected disabilities.

4.  The competent medical evidence does not support a 
conclusion that the veteran suffered any additional 
disability to his spine as a result of a May 2004 VA x-ray 
procedure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder, claimed as spinal stenosis, are not met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a rating in excess of 30 percent for 
residuals of removal of the veteran's spleen are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.117; Diagnostic 
Code 7706 (2006).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.15, 4.16, 
4.19 (2006).

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 as a result of a May 2004 VA x-ray procedure have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).
 
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

By way of letters dated in June 2002, August 2004, January 
and September 2005, and March 2006, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if the claims are granted, and offered to 
assist him in obtaining any relevant evidence.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  These letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain in connection with his 
claims, and the veteran was generally invited to send 
evidence relevant to the claims, was advised of the basic law 
and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and was provided the 
basis for the decisions regarding the claims.  The veteran 
and his representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  A statement of the 
case and a supplemental statement of the case were issued in 
July 2006.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's increase 
rating claim after the initial decision in this case.  While 
the notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
well prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of service records, VA and private post-
service treatment reports, VA examination reports, a VA 
medical expert opinion, and statements submitted by the 
veteran and his representative in support of the claim.  In 
this regard, the Board notes that the veteran's 
representative has argued that the RO should search for and 
obtain the VA facilities medical quality assurance records, 
if any, related to the claims.  The Board notes, however, 
that a recent informal finding by the Office of the General 
Counsel, Department of Veterans Affairs, states that the 
Board is not at liberty to obtain such records.  Although VA 
is required under the VCAA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  Because records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and case law, 
the Office of General Counsel has determined that Congress 
intended the privilege to apply to prevent VA from obtaining 
and using these records where doing so would inevitably 
entail disclosure.  See also Loving v. Nicholson, 19 Vet. 
App. 96 (2005).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection for spinal stenosis 

In this case, the veteran seeks service connection for a low 
back disability, claimed as spinal stenosis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 
3.309.  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Here, the Board finds that the veteran's claims file contains 
medical information indicating that the veteran has been 
diagnosed with several low back disabilities -- to include 
lumbosacral spine disc herniation, degenerative disc disease 
of the lumbosacral spine, spinal stenosis, and bilateral 
lower extremity neuropathy.  Although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion on evidence that concerns whether the 
veteran's low back conditions are related to a disease or 
injury in service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).   
 
The record indicates that the veteran served on active duty 
from November 1934 to April 1938.  The veteran's service 
medical records reflect that the veteran sustained a serious 
fall in service, which resulted in a ruptured spleen.  His 
spleen was removed and the veteran was awarded service 
connection in a June 1942 rating action for residuals of his 
spleen removal.  The service records also show that the 
veteran was discharged from the service due to anxiety 
regarding his health after the fall, and not due to a 
physical condition.  

In order to determine whether the veteran suffers from a back 
or spinal condition that is due to his service, he has been 
afforded several VA examinations.  The first examination was 
conducted in September 2002.  The veteran's medical and 
service history was noted for the record, including his in-
service injury and removal of his spleen.  The examiner noted 
that there were no other documented injuries other than those 
associated with the fall.  Upon examination, the examiner 
noted that the veteran denied back pain, chest pain, 
shortness of breath or GU problems.  The veteran did, 
however, note occasional numbness in the legs without pain 
and weakness.  The diagnoses included osteoarthritis and 
status post splenectomy.  

The veteran was afforded additional VA examinations dated in 
May 2004.  The first of these examinations was in connection 
with service connection for a spinal disability, to include 
whether there is a connection to the veteran's traumatic fall 
in service.  The examiner indicated that the veteran's claims 
file was reviewed in connection with the examination and the 
veteran's medical history was noted.  The examiner noted that 
the veteran did not report pain in his spine but did report 
paresthesia of the legs bilaterally from his waist to his 
feet.  The veteran also reported a urinary accident and 
indicated that he can lose strength in his legs without 
warning, resulting in falls.  The veteran indicated that the 
onset of these symptoms was in approximately 1991.  The 
diagnoses included bilateral lower extremity neuropathy, 
lumbosacral spine disc herniation, degenerative disc disease 
of the lumbar spine, and spinal stenosis.  Regarding any 
nexus to service, the examiner stated that "[b]ased on the 
information evaluated I am unable to link the vet's present 
symptoms with his service connected traumatic injury that 
occurred 60 years ago. ... I cannot resolve this issue without 
resort to mere speculation."

An additional May 2004 VA examination addressed neurological 
issues in connection with the veteran's claims.  The examiner 
was asked to evaluate whether there is any correlation 
between numbness in the veteran's lower extremities and the 
veteran's in-service traumatic injury that resulted in the 
removal of his spleen.  After examining the veteran and his 
claims file in connection with the claim, the veteran's 
diagnoses were noted to be "Question cervical and 
lumbosacral spinal stenosis, bilateral carpel tunnel 
syndrome, and bilateral ulnar neuropathy."  On the question 
of nexus to service, the examiner stated that "[t]he 
veteran's complaints of numbness in the lower extremities are 
not psychological in nature.  The problem is as likely as not 
to be caused by the injury he sustained in 1937."  The 
examiner then recommended that a CAT scan of the cervical and 
lumbosacral spine be requested and that an addendum would be 
dictated after the results were reported.  Computed 
tomography (CT) scans of the cervical and lumbar spines were 
conducted in June 2004, and an addendum was requested by the 
RO.  No addendum, however appears to have been associated 
with the veteran's claims file.  

Based on the foregoing, the Board referred the veteran's 
claims file for a VA medical expert opinion.  The medical 
expert was requested to review the record and furnish an 
opinion with respect to the following question:  whether it 
is at least as likely as not that the veteran's diagnosed 
spinal stenosis and related back conditions were caused by or 
had their onset during service or within one year of service, 
to include whether any such conditions had their onset as a 
result of his in-service traumatic fall.  The expert was also 
asked to comment on the veteran's service and medical records 
and any conflict in the previous May 2004 medical opinions on 
this issue.   

In May 2007, the VA medical expert opinion was provided and 
associated with the veteran's claims file.  The VA expert 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and opined that: 

it is highly unlikely that the veteran's 
current diagnosed spinal stenosis and 
related chronic lumbosacral disorders 
were caused by or had their clinical 
onset during military service or within 
one year of ... service.  This is also to 
include whether any such conditions had 
their subsequent post service onset as a 
result of his inservice traumatic fall.  

The inservice fall only resulted in a 
ruptured spleen and splenectomy without 
any mention of any other injuries.  

So far as the conflict of previous May 
2004 medical opinions are concerned, it 
is my opinion that one narrative was not 
sure about the diagnosis and relied on 
speculation and the other one was not.  
In this connection, the one report was 
prepared by an M.D. and the other report 
was prepared by a nurse practitioner.  

In this regard, the Board notes that entitlement to service 
connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
veteran's condition "may" possibly be related to service is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim).

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's low back disabilities, 
to include lumbosacral spine disc herniation, degenerative 
disc disease of the lumbosacral spine, spinal stenosis, and 
bilateral lower extremity neuropathy, were caused by his 
military service, to include his traumatic fall in service.  
Service connection will be granted to a veteran who develops 
arthritis in service or within one year of service.  38 
C.F.R. § 3.303, 3.307, 3.309.  Here, the evidence does not 
show that the veteran was found to have any back condition or 
arthritis in service or within one year after service.  No 
musculoskeletal abnormalities were noted on VA examination in 
August 1942.  And while the veteran's medical records contain 
one medical opinion tending to support a link between the 
veteran's current back disabilities and his in-service fall, 
the Board finds the May 2007 medical expert's opinion to be 
more persuasive.  In this regard, the Board notes that this 
examiner reviewed the veteran's claims file, to include the 
June 2004 CT scans, and the previous medical opinions in 
connection with the opinion.  This examiner's opinion is 
entitled to greater weight on these facts.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S. Ct. 
1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

III.  Increased rating for removal of spleen

The veteran next contends that his service-connected 
residuals of his spleen removal should be afforded a higher 
evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question involves one for an increased rating, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's service-connected spleen removal 
is currently evaluated under Diagnostic Code 7706 for 
splenectomy.  Under this diagnostic code, a maximum 20 
percent evaluation is warranted for removal of the spleen.  A 
note in connection with this diagnostic code provides that 
complications such as systematic infections with encapsulated 
bacteria, are to be rated separately.  38 C.F.R. § 4.117, 
Diagnostic Code 7706 (2006).

In this regard, the Board notes that the veteran has been 
rated at 30 percent disabling for this condition since April 
1, 1946.  Since that time, the evaluation for this condition 
under the diagnostic code has changed.  Under the rating 
criteria in effect prior to September 1995, a 30 percent 
evaluation was assigned for the removal of the spleen to 
include complications.  Under the current criteria, a maximum 
20 percent is assigned for loss of the spleen, and any 
complications are evaluated separately.  38 C.F.R. § 4.117, 
Diagnostic Code 7706 (1995, 2006).

The veteran was afforded a general VA examination in 
September 2002 in connection with this claim.  The veteran 
was noted to be status post splenectomy.  Upon examination, 
no residual complications from the removal of the veteran's 
spleen were identified.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent disabling under Diagnostic Code 7706 is 
not warranted.  The veteran's current 30 percent rating is 
over the maximum 20 percent rating prescribed under 
Diagnostic Code 7706.  As the 30 percent rating has been 
continuously in effect for more than 20 years, it is 
protected.  38 C.F.R. § 3.951(b) (2006).  Under 38 C.F.R. 
§ 3.951, a disability rating which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years will not be reduced except upon a showing of fraud.  As 
there is no evidence of any complications from the removal of 
the spleen that may be treated separately for purposes of 
additional evaluation, a higher evaluation is therefore not 
available in this case.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disability, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In addition, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Entitlement to a TDIU due to service-connected 
disabilities

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
generalized anxiety disorder and residuals of removal of his 
spleen, each rated separately as 30 percent disabling, for a 
total combined disability evaluation of 50 percent.  The 
veteran, therefore, has neither sufficient service-connected 
disabilities for a combined rating of 70 percent, nor a 
single disability rated as 60 percent.  The criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
therefore not met in this case.

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15 (2006).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.   In a recent 
decision, the Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extra-schedular rating is warranted.  In this 
regard, the Board notes that the September 2002 VA general 
medical examiner noted that the veteran worked as an 
accountant up until approximately 2000, two years prior to 
the examination.  After the veteran was examined in 
connection with his claims, the examiner stated that "the 
veteran's service-connected splenectomy has no influence on 
his employability."  At a contemporaneous VA mental 
disorders examination, the examiner stated that the anxiety 
that the veteran experiences is related to present life 
circumstances associated with financial problems, the 
inability to become employed, advancing age issues and 
unresolved medical problems.  The examiner added, that by all 
accounts, the veteran was a successful independent 
accountant, who kept busy up until several years ago when 
more likely than not, his age was a factor in his inability 
to attract new accounting clients.  Even the veteran stated 
the he did not think that his anxiety was the cause of his 
unemployability.  A May 2004 VA psychiatric examiner found 
that the veteran's GAD was in remission.  

Moreover, the Board notes that the veteran failed to report 
for examination scheduled in July 2006 in conjunction with 
his claim for an increased rating for his generalized anxiety 
disorder.  When a VA examination is scheduled in conjunction 
with a claim for an increase (to include a TDIU), the claim 
shall be denied.  38 C.F.R. § 3.655 (2006). 

The Board then requested an additional medical expert opinion 
on the impact of the veteran's low back disorder and his 
employability, assuming that the veteran was granted service 
connection for a spinal disorder.  Specifically, the Board 
requested an opinion regarding whether, without regard to the 
veteran's age or the impact of any non-service-connected 
disabilities, it is at least as likely as not that the 
veteran's service-connected disabilities, either alone or in 
the aggregate, render him unable to secure or follow a 
substantially gainful occupation.  

In May 2007, the VA medical expert indicated that the 
veteran's claims file had been reviewed in connection with 
the opinion and stated that "[i]t is my opinion that the 
impact of the veteran's current lumbosacral disorder on his 
employability is minimal."

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the veteran 
is unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities, and as 
such the veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  Therefore, submission of the 
veteran's claim for consideration on an extra-schedular basis 
is not in order.  

V.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 as a result of a May 2004 VA 
x-ray procedure

Finally, the veteran also contends that his diagnosed back 
disabilities, to include his spinal stenosis, was caused or 
aggravated by negligence or fault on the part of VA treatment 
providers.  Specifically, the veteran contends that the 
positioning of his body during a May 2004 VA x-ray procedure 
"did something" to his body, causing pain.  He stated that 
he began to experience additional pain in his back upon 
leaving the VA Medical Center and that his pain progressed to 
the point where he underwent a lumbar decompression at the 
L4-L5 level for spinal stenosis in July 2004.  He did not 
supply a medical opinion in support of his assertions.

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2006).  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

The Board notes that a June 2002 x-ray of the lumbosacral 
spine revealed severe degenerative disc disease with 
spondylolisthesis of Grade 1 at L4 on L5 with associated disc 
space narrowing.  While a CT scan of the lumbar spine 
performed in September 2002, showed degenerative and 
hypertrophic changes with possible disc herniation, left 
aspect of the L2-L3 disc space.  A June 2004 CT scan of the 
lumbar spine confirmed disc herniation with bulging of the 
annulus at L5-S1 with osteophyte formation from facet joint 
disease causing mild bony spinal and foraminal stenosis.  In 
July 2004, the veteran underwent lumbar decompression for 
degenerative lumbar spinal stenosis and spondylolisthesis L4-
L5.  

In order to determine whether the veteran has additional back 
disability as a result of a May 2004 VA x-ray procedure, and 
if so, whether there was negligence or fault on the part of 
VA, the Board requested a medical expert opinion.  
Specifically, the VA medical expert was requested to give an 
opinion regarding whether the May 2004 VA x-ray procedure 
that the veteran underwent resulted in additional back or 
spinal disability.  If so, the examiner was asked to indicate 
whether such additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
administering the May 2004 x-ray procedure, or whether the 
additional disability was not reasonably foreseeable as a 
result of the veteran's May 2004 VA x-ray procedure.

In May 2007, the medical expert indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and opinion.  The medical expert then stated that 
it was his opinion "that the May 2004 extra procedure did 
not result in any identifiable additional problems in the 
back or spinal disability." 

In light of the foregoing, the Board must deny the veteran's 
claim.  There is no evidence in the record to suggest that 
the veteran suffered any additional disability as a result of 
a May 2004 VA x-ray procedure.  Nor is there evidence that VA 
caused any of the veteran's current low back disorders, that 
the veteran's condition was due to an unforeseen event, or 
that VA was at fault or negligent in causing the condition.  
In addition, there is no evidence of negligence on the part 
of VA in the treatment of the veteran for his back 
disabilities.  

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's conviction that his back 
condition may have been aggravated due to VA care.  As a lay 
person, however, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the medical evidence is against a showing that 
a May 2004 VA x-ray procedure resulted in additional back or 
spinal disability, or that VA was careless, negligent, lacked 
proper skill, made errors in judgment, or engaged in similar 
instances of fault.  Moreover, there is no indication that 
the veteran's claimed condition was the result of an event 
not reasonably foreseeable.  The Board therefore finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 is denied.

Under the circumstances of this case, the Board finds that 
the claims on appeal must be denied.  In reaching this 
decision, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disorder, claimed as spinal 
stenosis, is denied.

A rating in excess of 30 percent for residuals of removal of 
the veteran's spleen is denied.

A total disability rating due to individual unemployability 
due to service-connected disabilities is denied.

Compensation under 38 U.S.C.A. § 1151 as a result of a May 
2004 VA x-ray procedure is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


